Title: To James Madison from William Jarvis, 23 May 1803 (Abstract)
From: Jarvis, William
To: Madison, James


23 May 1803, Lisbon. Wrote on 11 May enclosing a copy of a letter to Almeida regarding the Aurora and Four Sisters and a letter from O’Brien. Spoke with “a Portugueze Gentleman” who “observ’d that a considerable extent of territory” on the Río de la Plata “which had been a subject of much contention” between Spain and Portugal had been “made neutral Ground” at Spain’s insistence, in the expectation that this measure would prevent Portuguese smuggling. “Circumstanced as we are relative to Louisianna, this information at a juncture when the prime minister of England has declared in the House of Commons he expected the British Ambassador was on his way from Paris led to some reflections which if practicable, I have no doubt have occurred to the President or yourself.” “Viewing the settlement of the French in Louisianna as one of the most unfortunate events that could take place” for the U.S., and “not having any thing else to communicate,” will discuss “a preventative to the evil.” The strongest objections to the settlement are the opportunities it would give the French to incite “our Indians … to disturb and harrass our frontier settlements” and to intrigue with the inhabitants of the western states to “bring on a premature dissolution of the Union” in exchange for trade advantages. Perhaps he does France an injustice but thinks the U.S. would be more secure if the French did not have these opportunities. Should these fears be unfounded, a settlement would still be “highly injurious” from an agricultural and commercial point of view, since, enjoying the same climate as the eastern U.S. and better soil, these settlers could raise the same produce “at a much cheaper rate,” supplying meat, lumber, and livestock to French colonies and wheat, rice, cotton, and tobacco to France “to our total exclusion.” Eventually, “if Justice is done to the Power Resources and Population of France,” that country could rival the U.S. in other European markets. A settlement would also attract thousands of Italians, Swiss, and Germans, who would “fly from the misery of their native Country upon the smallest encouragement being given them by the French Government.” For a variety of reasons, if war takes place, France must give up the settlement of Louisiana. In addition, a lack of revenue might lead the French “to relinquish the possession of that Province, if a handsome Sum was paid them & the honor of the Nation preserved.” Suggests that the part of Louisiana west of the Mississippi be made neutral ground, to which both parties would relinquish all rights, and the eastern part only ceded to the U.S. This would also be agreeable to Spain: it would form a barrier between the U.S. and Spanish territories, take the French “out of their Neighbourhood,” and possibly induce them to relinquish the Floridas to the U.S. British West Indian colonies “would also derive considerable Security” from the arrangement, which would make the British enter “with alacrity” into a guarantee of neutrality for western Louisiana. The U.S. “might in consideration of the Sum we paid reserve the right of Settlement for as many natives as are within” U.S. limits “who would consent to remove thence.” “Many of our Tribes might be induced to leave the Graves of their forefathers to go there, when they were made to understand, that themselves and their hunting grounds were to remain unmolested by their white neighbours.” If they could be persuaded to exchange lands in western Louisiana for those they hold in the U.S., “the Sums we should save in extinguishing their title would reimburse part what we should be obliged to give to France.” “The residue … would be much more than saved in 20 or 30 Years by the fortifications we should be obliged to build and the army employ to secure our Frontier from the inroads of the French in times of hostility.” Could this be accomplished for ten or twenty million dollars, the sum would be small “compared with the Security, prosperity and happiness that would result.” An express that left Paris 11 May arrived “this night,” informing the Portuguese government that the negotiations had ended unsuccessfully and that Whitworth was to leave soon for London. A report is circulated on exchange that the Spanish fleet has arrived with $22 million, but he cannot trace this news to a reliable source. Adds in a 24 May postscript: “A Danish Vessel … reports that on the 15th he spoke a French Packet boat” that was on its way to Dover to pick up Andréossy; on 19 May “he spoke” a [British] naval squadron on its way to join the blockade of Brest that informed him “that War was declared the 13th Inst; but as We had a London Morning Paper of the 13th by the last Packet the latter part of his information is doubtful.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 7 pp.; docketed by Wagner as received 8 July.



   
   Jarvis to JM, 10 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:586–87).



   
   A full transcription of this document has been added to the digital edition.

